DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 10 in the reply filed on 03/28/22 is acknowledged.  Claims 9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101977834 in view of CN 2498861.
CN 101977834 discloses a rope for a hoist, specifically disclosed (see paragraphs [0072]-[0083], paragraphs [0094-0099], Figures la, 7-8): the rope is provided with a load-bearing composite portion, (that is equivalent to the load-bearing portion in the present application), it has a polymer matrix M (equivalent to Applicant’s    impregnating material in the present application), synthetic reinforcing fibers F (equivalent to the Applicant’s reinforcing fiber bodies in the present application), preferably continuous fibers, arranged along the length of the rope, impregnated into the polymer matrix material M and supporting a load acting in the length direction; and a polymer layer 1 (i.e. a coating material in the present application) covering the outer periphery of the load-bearing composite portion 11. 
	CN ‘834 does not teach that the reinforcing fiber body comprises a corrugated reinforcing fiber body, at least a portion of which has a corrugated shape in a cross-section parallel to the length direction, and the entire length of the corrugated reinforcing fiber body when stretched in a straight line is more than 1.1 times the entire length of the load-supporting member. This is remedied by teachings of CN 2498861 who provides the motivation that one skilled in the art would do this to reduce the bending stiffness of the rope when in use.
	CN 2498861 discloses a plastic-clad steel wire rope, in particular (see paragraph 4 of page 1 of the specification, figure 1): the plastic-clad steel wire rope core is a steel wire strand, optionally single or multiple strands, which is corrugated in a cross-section parallel to the length direction, increasing the softness of use. 
	Regarding the length; a skilled artisan can adjust the length of the wire bundle after it has been straightened by appropriately setting the period and height of the wave of the undulating wire bundle, as it is conventional in the art to stretch the corrugated reinforcing fiber body in a straight line over a length of 1.1 times the length of the load bearing member.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP